IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JAMES BARROW,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-391

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 8, 2016.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Jeffrey E. Lewis, Criminal Conflict and Civil Regional Counsel, and Melissa Joy
Ford, Assistant Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle Denise Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.